Bell, Chief Judge.
The appellant, a real estate broker, was given notice by the Georgia Real Estate Commission that since numerous complaints had been received by it concerning the failure of appellant to account for or to remit funds belonging to others a hearing would be held to determine the competency and worthiness of appellant to act as a real estate broker. After hearing the Commission made findings of fact and conclusions of law that appellant had failed to remit money belonging to others and that he had demonstrated incompetency and unworthiness to act as a real estate broker and, accordingly, revoked his license under the authority of Code Ann. § 84-1417 (f) and (h). On certiorari to the superior court, the petition was denied and the order of revocation was affirmed. Held:
1. The evidence amply supports the findings of fact, conclusions of law, and the order of revocation.
2. A broad general attack upon the proceedings as being biased and prejudiced against the appellant are not supported by the record.
3. Other enumerations of error which have been argued go to issues to which no objection was raised before the appellee agency. Thus they will not be considered by us. Code Ann. § 3A-120 (c); Dept. of Public Safety v. MacLafferty, 230 Ga. 22 (195 SE2d 748).

Judgment affirmed.


Deen and Quillian, JJ., concur.